Martin, J.
M. W. Hoffman, and Horace Bean & Co., are appellants from a judgment, overruling their respective oppositions to the tableau of distribution, presented by the Commissioners of the Bank. Hoffman’s opposition was grounded on the omission of the Commissioners to place him on the tableau, as a creditor, for the sum of five hundred dollars, for a fee in two suits instituted by the Commissioners. One of the Commissioners, French, filed his answer to the interrogatory propounded by the opponent, and admitted, that a majority of the Commissioners promised an extra compensation to the opponent, he being their attorney on an annual salary, subject to the consent and approbation of the court. The District Court decided that the opponent’s claim was to be calculated upon the amount to be recovered of the President, Directors and Cashier of the Bank, and securities for their alleged delinquencies, and dismissed the opposition without prejudice to any future claim for the opponent’s services. We are not now to test the grounds on which our learned brother restricted the opponent’s recovery to the proceeds of a particular fund ; but we think, that it was properly disallowed, as the suits on which fees are claimed are not yet terminated, and there was no promise of an anticipated payment, or retaining fee. ■
Horace Bean & Co. complain of the tableau. First, because not placed thereon for $11,375. Secondly, because the allowance to the Commissioners is excessive. The tableau now under consideration, is an amended one. It appears, that these opponents were placed on a preceding one, for the sum which they now claim ; and the District Judge has correctly held, that the last tableau is not in opposition to the one on which the opponents have been placed, and that there was no necessity for the introduction of their claim on a succeeding one. The Commissioners put themselves on the tableau for the sum of nine thousand dollars, that is to say, for three thousand dollars each, according to an agreement on record, of the 17th of December, 1842, between the Commissioners and the attorney of the present opponents, by which they were to be allowed that sum yearly. But as their services had not as yet, been rendered for a twelvemonth, the judge reduced the *68allowance proportionably, to wit, to $7125, or $2375 each, for nine months and a half. The opponents have contended, that this agreement related only to the compensation for the services of the Commissioners theretofore rendered, and was not to be extended to the compensation for posterior services. The act of the legislature had established an identical mode of compensation with that agreed upon by the parties; and it does not appear to us, that the court erred in making them the same allowance, for services thereafter rendered. The opponents cannot complain.

Judgment affirmed.